Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendments dated 6/16/22 have been entered. Claims 1, 10, and 11 have been amended. Claims 13-19 have been newly added. Thus claims 1-19 are currently active and pending.
The rejection below has been updated to reflect the amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “A chemically prestressed, plate-shaped glass article, comprising: a glass with a composition comprising SiO2, Al2O3, and Li2O; and a set-drop strength, given as drop height in cm, where the drop height is given as a mean value from 15 samples, from 50 to 150 with use of a grit of #60.” The limitation regarding the set-drop strength is indefinite.
Claim 1 is directed to an article, namely a plate-shaped glass article. Applicant is seeking protection for an article. However, the test in the claim requires 15 articles to be produced and tested. It is not clear how one should evaluate the scope of claim 1 given the disconnect between the number of articles recited (an) and the number of tests (15).
For example, if one were to produce a single glass article which satisfied all the limitations of claim 1 other than the set-drop strength, and sell the single glass article to a consumer who then used the single glass article how would the manufacturer and consumer determine if they were making, using, or selling a patented invention and infringing upon claim 1? The consumer bought and is using one article, the manufacture made and sold only one article. Yet the claim requires a test for the set-drop strength where an average of 15 is taken.
Claims 2-9, 13, 14, and 16-19 are rejected for their dependency from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gomez et al. (US 2015/0030840).
Regarding claims 1, 5-9, and 16-19, Gomez teaches a chemically prestressed glass article, which may be a cover plate (i.e. plate-shaped), display window, display screen, touch screens and the like (Gomez para 31) comprising SiO2, Al2O3, and Li2O (Gomez para 17). The glass has a thickness of less than 2 mm (Gomez para 17) with a sodium depth of layer (DoL) of 50-290 µm and a potassium DoL of 5-20 µm (Gomez para 21-23). As the glass composition, thickness, and both DoL overlap with the claimed features, it would necessarily follow that the glass of Gomez also has a set-drop strength. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the sodium DoL and glass thickness taught by Gomez overlaps with the instantly claimed sodium DoL and glass thickness and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Regarding claims 2, 13, and 14, Gomez teaches a glass composition comprising:
Composition
Paragraph 17, ranges
Table 2 Ex b
SiO--2
50-70 mol%
65.7 mol% (61.78 wt%)
Al2O3
5-15 mol%
12.3 mol%  (21.64 wt%)
B2O3
0-7 mol%
0.1 mol% (0.12 wt%)
Li2O
2-15 mol%
7 mol% (3.61 wt%)
Na2O
0-20 mol%
4.6 mol% (4.92 wt%)

These values would further provide for an exemplary embodiment with a combined amount of Al2O3 + SiO2- = 83.02 wt%. 
Regarding claims 3 and 11, Gomez teaches a glass composition comprising:
Composition
Paragraph 17, ranges
SiO--2
50-70 mol%
Al2O3
5-15 mol%
B2O3
0-7 mol%
Li2O
2-15 mol%
Na2O
0-20 mol%
K2O
0-10 mol%
MgO
0-5 mol%
CaO
None
SrO
None
ZnO
None
P--2O5
0-10 mol%
ZrO2 
None

It is noted that the mol% provided by Gomez would be expected to overlap with the wt% proportions claimed, as shown above for claims 2 and 10.
Further, one of ordinary skill in the art would have considered the invention to have been obvious because the compositional proportions taught by Gomez overlaps with the instantly claimed compositional proportions and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Regarding claim 4, Gomez teaches a glass composition as above for claim 3. Gomez further does not teach the inclusion of any coloring agents or refining agents, therefore there are none present in the glass of Gomez.
Regarding claims 10 and 15, Gomez teaches a glass composition comprising:
Composition
Paragraph 17, ranges
Table 2 Ex b
SiO--2
50-70 mol%
65.7 mol% (61.78 wt%)
Al2O3
5-15 mol%
12.3 mol%  (21.64 wt%)
B2O3
0-7 mol%
0.1 mol% (0.12 wt%)
Li2O
2-15 mol%
7 mol% (3.61 wt%)
Na2O
0-20 mol%
4.6 mol% (4.92 wt%)

These values would further provide for an exemplary embodiment with a combined amount of Al2O3 + SiO2- = 83.02 wt%. 
Regarding claim 12, Gomez teaches a glass composition as above for claim 10. Gomez further does not teach the inclusion of any coloring agents or refining agents, therefore there are none present in the glass of Gomez.

Response to Arguments
Applicant’s arguments, see Remarks, filed 6/16/22, with respect to the 112(b) rejection of claim 10 have been fully considered and are persuasive.  The 112(b) rejection of claims 10-12 has been withdrawn. 
Applicant's arguments filed 6/16/22 have been fully considered but they are not persuasive.
Applicant argues on page 8 that one of ordinary skill in the art would understand that glass articles are not manufactured or sold singularly, and thus the singular ‘an article’ contrasted with the ‘mean value of 15 samples’ is not indefinite.
The Examiner respectfully disagrees. As in the above 112(b) rejection, it is unclear how either the claimed singular glass article can be tested 15 times in a destructive test or if there are a minimum of 15 glass articles. Additionally, attorney argument regarding the nature of how the invention is manufactured and sold is not evidence. See MPEP 2145. And further, the argument fails to address how one using the invention would know whether they are infringing or not. As such, the rejection is maintained.
Applicant argues on page 8 that the amendment to claim 10 renders the 102(a)(1) rejection over Gomez moot, as Gomez no longer anticipates the claimed range.
While the Examiner will concede that the examples of Gomez no longer anticipate the claimed range, the rejection has been reissued under §103, as the range for K2O taught by Gomez, 0-10 mol% continues to overlap with the claimed range of 0-1 wt%.
Applicant argues on page 9 that Gomez no longer teaches the claimed range of 0-1 wt% of K-2O.
The Examiner respectfully disagrees, and notes that Gomez teaches 0-10 mol% K2O in paragraph 17. This overlaps with the claimed amount of 0-1 wt%. Note that ‘0’ in both would be ‘no K2O present.’
Applicant argues on page 10 that the dependent claims are allowable at least for the reasons provided for claim 1.
The Examiner respectfully disagrees, as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        7/21/22

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781